

116 S4955 IS: Help Independent Tracks Succeed Act
U.S. Senate
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4955IN THE SENATE OF THE UNITED STATESDecember 3, 2020Mrs. Feinstein (for herself and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide for an election to expense certain qualified sound recording costs otherwise chargeable to capital account.1.Short titleThis Act may be cited as the Help Independent Tracks Succeed Act or the HITS Act.2.Treatment of certain qualified sound recording productions(a)Election To treat costs as expensesSection 181(a)(1) of the Internal Revenue Code of 1986 is amended by striking qualified film or television production, and any qualified live theatrical production, and inserting qualified film or television production, any qualified live theatrical production, and any qualified sound recording production.(b)Dollar limitationSection 181(a)(2) of such Code is amended by adding at the end the following new paragraph:(C)Qualified sound recording productionParagraph (1) shall not apply to so much of the aggregate cost of any qualified sound recording production, or to so much of the aggregate, cumulative cost of all such qualified sound recording productions in the taxable year, as exceeds $150,000..(c)No other deduction or amortization deduction allowableSection 181(b) of such Code is amended by striking qualified film or television production or any qualified live theatrical production and inserting qualified film or television production, any qualified live theatrical production, or any qualified sound recording production.(d)ElectionSection 181(c)(1) of such Code is amended by striking qualified film or television production or any qualified live theatrical production and inserting qualified film or television production, any qualified live theatrical production, or any qualified sound recording production.(e)Qualified sound recording production definedSection 181 of such Code is amended by redesignating subsections (f) and (g) as subsections (g) and (h), respectively, and by inserting after subsection (e) the following new subsection:(f)Qualified sound recording productionFor purposes of this section, the term qualified sound recording production means a sound recording (as defined in section 101 of title 17, United States Code) produced and recorded in the United States..(f)Bonus depreciation(1)Qualified sound recording production as qualified propertySection 168(k)(2)(A)(i) of such Code is amended—(A)by striking or at the end of subclause (IV), by adding or at the end of subclause (V), and by inserting after subclause (V) the following:(VI)which is a qualified sound recording production (as defined in subsection (f) of section 181) for which a deduction would have been allowable under section 181 without regard to subsections (a)(2) and (h) of such section or this subsection,; and(B)in subclauses (IV) and (V) (as amended) by striking without regard to subsections (a)(2) and (g) both places it appears and inserting without regard to subsections (a)(2) and (h).(2)Production placed in serviceSection 168(k)(2)(H) of such Code is amended by striking and at the end of clause (i), by striking the period at the end of clause (ii) and inserting , and, and by adding after clause (ii) the following:(iii)a qualified sound recording production shall be considered to be placed in service at the time of initial release or broadcast..(g)Conforming amendments(1)The heading for section 181 of such Code is amended to read as follows: Treatment of certain qualified productions..(2)The table of sections for part VI of subchapter B of chapter 1 of such Code is amended by striking the item relating to section 181 and inserting the following new item:Sec. 181. Treatment of certain qualified productions..(h)Effective dateThe amendments made by this section shall apply to productions commencing in taxable years ending after the date of the enactment of this Act.